Title: To George Washington from Jonathan Trumbull, Sr., 18 July 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Sir
						Lebanon [Conn.] July 18th 1780
					
					Yours of the 13th & 14th instant I was honored with, also with your’s requesting a plan of the harbour & channel of New-London.
					The plan of New-London harbour, with such information respecting the channel and entrance into the same, as in my possession, I committed to Colo. Jere. Wadsworth to forward to you—he having similar requisitions with those to me—and in that way might reach you earlier than any other—A later, and much correcter plan I had prepared, and some time since sent to Congress.
					
					The two thousand and five hundred men raised in this State to fill our Continental Battalions are gone, and going on to join the army.
					One thousand of the militia raised to serve for three months I have ordered upon Connecticut River to assist in getting fascines &c.—under direction of Majr Murnan untill your further orders shall be known respecting them—The rest of the militia proceed to the place of rendezvous at Danbury, and are, I conclude, many of them arrived there before now.
					I with my Council, have thought that the cloathing, arms, and ammunition you mention in yours of the 14th might safely be transported by water from N. London to Middletown, under the convoy of the frigates, to the mouth of Connecticut River—which would be a great saving, and more expeditious than any other mode of conveyance. I have wrote to Mr Olney on the subject, also to Messrs Shaws—in case that plan should be judged feasable and safe—they have my orders to take up vessels for the purpose, if the vessels in which they now are could not proceed up the river—and directed them to advice me immediately—The teams provided by this State for the use of the army, may receive them at Middletown, and carry them on without any delay. I am, with every Sentiment of Esteem and Consideration—Your Excellency’s Most Obedient hble Servant
					
						Jonth. Trumbull
					
				